 



AGREEMENT

 

COME NOW, Shepherd’s Finance, LLC, a Delaware limited liability company
registered to do business in the state of Florida (“Lender”), and 1333 Vista
Drive LLC, LLC, a Florida limited liability company (“Buyer”), who hereby state
and agree as follows:

 

WHEREAS, Lender previously provided a first mortgage construction loan financing
to Lex Partners II, LLC, a Florida limited liability company (“Lex”) , the
original borrower, for that certain real property located at 1333 Vista Drive,
Sarasota FL 34239, legally described per the attached Exhibit “A” (the “Vista
Property”), as more fully described in the promissory note, construction loan
agreement, mortgage, and other loan documents related to this Loan (the “Vista
Loan”);

 

WHEREAS, thereafter Buyer purchased the Vista Property from Lex, and in so
doing, acquired title to the Vista Property subject to the Vista Loan;

 

WHEREAS, the Vista Loan is in default;

 

WHEREAS, Buyer is desirous of deeding the Vista Property to Lender in lieu of
foreclosure;

 

NOW, THEREFORE, the parties do hereby stipulate and agree as follows:

 

1. The above recitals to this Agreement are fully incorporated herein by this
reference thereto with the same force and effect as though restated herein. 2.
Buyer shall execute and deliver to Lender various other documents and agreements
(the “DIL Documents”) prepared and reasonably required by the Lender to
effectuate a deed in lieu of foreclosure of the Vista Property to Lender. 3.
Buyer shall execute and deliver to Lender the attached general release. 4. Upon
execution of this agreement and the DIL Documents by Buyer and delivery of same
to Lender, Lender shall pay to Buyer the sum of $50,000.00. 5. Once Lender
acquires title to the Vista Property by virtue of the DIL Documents, Lender may
complete construction of the single family residence being built thereon, but
shall not be required to do so. Once Lender sells the Vista Property, then
Lender shall pay to Buyer the first $250,000.00 in profit. Any additional profit
above $250,000.00 shall be retained by Lender. 6. Profit for the foregoing
paragraph shall be calculated based on the gross sales price, less the
following:   a. all closing and other costs associated with the deed in lieu
transfer as well as any sale of the Vista Property by Lender to a third party,
including but not limited to Broker fees, all sums due per the Vista Loan,
including all unpaid principal, interest, late fees and all other sums due and
owing,   b. all costs to complete construction of the single family residence on
the Vista Property,   c. all real estate taxes for the Vista Property paid by
Lender,

 



1

 

 

  d. insurance costs of the Vista Property,   e. maintenance and repair costs of
the Vista Property and the residence being built thereon,   f. all legal fees
and costs associated with the transactions contemplated by this agreement,   g.
the sum of $50,000.00 being paid per this agreement to Buyer,   h. the sum of
$25,000.00 being paid by Lender to Lex Partners II, LLC and/or Steve Hanson in
consideration of their execution and delivery of a general release in favor of
Lender.   i. all other cost or expenses not itemized above but paid or incurred
by Lender that is in any way arising from or related to the transactions
contemplated by this agreement, the completion of construction of the home on
the Vista Property, all costs associated with ownership of the Vista Property,
or the maintenance or repair of the Vista Property.

 

7. In the event of an insurance claim arising from the Vista Property and
payment of said claim by any insurer of the Vista Property, then the amount of
any insurance proceeds paid by the insurer, whether to Lender or to any third
party, shall not be calculated as part of any gross proceeds or costs for
purposes of calculating the gross profit. 8. Notwithstanding the foregoing, if
Gary and Lourdes Edelen, or an entity solely owned and controlled by them, close
on the purchase of the Vista Property within four months from the date of this
agreement, then all profit from that sale shall be paid to Buyer even if in
excess of $250,000.00. 9. Except as provided herein, all parties hereto shall
incur their own attorney’s fees and costs. 10. This Agreement may be signed in
duplicate counterpart. A copy may be relied upon as an original. 11. This
Agreement was entered into in Sarasota County, State of Florida. The exclusive
jurisdiction and venue for enforcement purposes shall be the appropriate Court
of Sarasota, Florida. This Agreement shall be construed under Florida law. 12.
This Agreement contains the entire agreement entered into between the parties
and is entered into by the parties without reliance upon any oral or written
promise, warranty, or representation other than as is expressly described
herein. 13. This Agreement may not be altered, amended, modified or otherwise
changed in any respect, except in a writing executed by the parties. 14. The
failure of the Plaintiff to insist upon strict performance hereunder shall not
be deemed a waiver of its rights to thereafter insist upon strict performance,
nor a waiver of its right to declare a default based upon a subsequent failure
to strictly perform and Plaintiff shall further not be estopped from
subsequently declaring a default thereafter arising from the Plaintiff’s choice
to not insist upon strict performance hereunder. 15. In the event of any dispute
arising under this Agreement, the prevailing party shall be entitled to recover
its reasonable attorney’s fees and costs.

 

2

 

 

Entered into this 27th day of April, 2018 by and between:

 

1333 VISTA DRIVE, LLC         By: /s/ Dennis J. Nickerson   Print Name: Dennis
J. Nickerson   Manager         SHEPHERDS’S FINANCE, LLC         By: /s/ Daniel
M. Wallach   Print Name: Daniel M. Wallach   Manager  

 

3

 



